      Case 4:20-cv-00406-O Document 6 Filed 04/30/20                 Page 1 of 3 PageID 21



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

COREY WAYNE STONE,                                §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §            Civil Action No. 4:20-cv-406-O
                                                  §
ERIC D. WILSON, Warden,                           §
FMC-Fort Worth, Et Al. ,                          §
                                                  §
                       Defendants.                §

                      OPINION and ORDER OF PARTIAL DISMISSAL
                        UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

        This case is before the Court for review of pro-se-inmate/plaintiff Corey Wayne Stone’s

pleading under the screening provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B). Complaint, ECF

No. 1. After reviewing the complaint, the Court finds that one of Senkowski’s claims must be

dismissed.

I.      PLAINTIFF’S PLEADING

        In the complaint, Stone, an inmate at FMC-Fort Worth, complains of the conditions of

COVID-19, and names three officials at FMC-Fort Worth. Complaint 1,3, ECF No. 1. Although he

seeks monetary damages from those individuals, Stone also seeks an order for “immediate

compassionate release of Plaintiff.” Id. at 4. Because the Court does not have jurisdiction to consider

a motion for compassionate release, the Court will issue this order.

II.     PRELIMINARY SCREENING UNDER § 1915A and § 1915(e)(2)(B)

        Plaintiff is an inmate who has been permitted to proceed in forma pauperis. As a prisoner

seeking redress from a governmental entity, his complaint is subject to preliminary screening pursuant

to 28 U.S.C. § 1915A. See Martin v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998) (per curiam).
       Case 4:20-cv-00406-O Document 6 Filed 04/30/20                    Page 2 of 3 PageID 22



Because he is proceeding in forma pauperis, his complaint is also subject to screening under §

1915(e)(2). Both § 1915(e)(2)(B) and § 1915A(b) provide for sua sponte dismissal of the complaint,

or any portion thereof, if the Court finds it is frivolous or malicious, if it fails to state a claim upon

which relief may be granted, or if it seeks monetary relief against a defendant who is immune from

such relief.

         A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim that falls under the rule announced in Heck

v. Humphrey, 512 U.S. 477 (1994), “is legally frivolous unless the conviction or sentence at issue

has been reversed, expunged, invalidated, or otherwise called into question.” Hamilton v. Lyons, 74

F.3d 99, 102 (5th Cir. 1996). A complaint fails to state a claim upon which relief may be granted

when it fails to plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

To avoid dismissal for failure to state a claim, plaintiffs must allege facts sufficient to “raise the right

to relief above the speculative level.”Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor

a “formulaic recitation of the elements of a cause of action” suffice to state a claim upon which relief

may be granted. Id.

III.     ANALYSIS

         As noted, although Stone asserts claims for monetary damages against three individual

defendants, and the Court will later screen and consider the viability of those claims, Stone also seeks

immediate compassionate release due to exposure to COVID-19. Id. at 4 (emphasis added). The Court

notes that compassionate release is provided for in 18 U.S.C. § 3582(c)(1)(A). The Fifth Circuit has

found that a district court, other than the sentencing court, lacks jurisdiction to consider a § 3582(c)

                                                     2
      Case 4:20-cv-00406-O Document 6 Filed 04/30/20                   Page 3 of 3 PageID 23



motion. See Landazuri v. Hall, 423 F. App’x 475, 2011 WL 1659572, at *1 (5th Cir. April 28, 2011)

(“Because Landazuri did not file this [3582(c)] challenge to his sentence in the court in which he was

sentenced, the district court ruled correctly that it lacked jurisdiction to consider it”); see also Clark

v. Upton, Et Al., No. 4:19-cv-064-A (N.D. Tex. Feb. 22, 2019) (“Inasmuch as the court is to consider

the factors set forth in 18 U.S.C. § 3552(a) in making a determination of the kind Clark seeks

[compassionate release under § 3582(c)(1)(A)] , the court finds that the sentencing court would be

more appropriately suited to make the decision on Clark’s motion”). Thus, to the extent Stone has

incorporated a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), such motion

should be dismissed without prejudice to re-filing in the sentencing court.

IV.     ORDER

         It is therefore ORDERED that Plaintiff Corey Wayne Stone’s motion/request for

compassionate release, construed as seeking such relief under 18 U.S.C. § 3582(c)(1)(A), is

DISMISSED for lack of jurisdiction without prejudice to seeking relief in the sentencing court.

        SO ORDERED this 30th day of April, 2020.



                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE




                                                        3
